Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 11/25/19, is a CON of 16057701, filed on 8/7/18. 16057701 is a continuation of 15/819838, filed on 11/21/2017. 15/819838 is a continuation of 15/446650, filed on 3/1/2017. 15/446650 is a continuation of 14/692042, filed on 4/21/2015. 14/692042 is a continuation of 13/275029, filed on 10/17/2011. 13/275029 is a continuation in part of 12/479129, filed on 6/5/2009. A claim for priority has been made to 61/059837, filed on 6/9/2008. The effective filing and priority date of the claims is 6/9/2008.

Status of Claims and Response to Restriction Requirement
Claims 1-7 are pending as of the reply filed on 2/11/21. Claim 2 has been cancelled. Applicant’s election of invention II, claims 1-6, and corneal pain in the reply filed on 2/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction requirement is still deemed proper and is made final. 
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without2/11/21.
Claims 1-6 were examined with regards to the elected species, corneal pain, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pain, hypertension, congestive heart failure, drug dependence, drug addiction, Crohn’s disease, diabetic retinopathy, and gastritis, does not reasonably provide enablement for treatment of the full scope of diseases and conditions as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Friedlander, The New England J. Med., vol. 348, pp. 1365-1375, publ. 2003; Hainer et. al., Diabetes Care, vol. 31, suppl. 2, pp. S269-S277, Feb. 2008; Birnbaum et. al., Biol. Psych., vol. 46, pp. 1266-1274, publ. 1999; and . 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating any condition recited to be alleviated by activation of 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The compound administered in the claimed method, N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, is shown by Applicants as an alpha-1, alpha-2B, and alpha-2C adrenergic agonist, effective for treating different pain conditions in various animal models. Additionally, compounds having alpha-adrenergic agonist activity are taught in the art to be useful for treating hypertension, congestive heart failure, drug dependence, drug addiction, Crohn’s disease, diabetic retinopathy, and gastritis. However, the scope of the claims is considerably broader, and includes treating diseases that impact different organ systems and are associated with diverse pathological processes. 
Friedlander teaches acute and chronic neurodegenerative diseases such as Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, and amyotrophic lateral sclerosis (ALS) are associated with high morbidity and high mortality, with few or no effective therapies (p. 1365, st para). Friedlander teaches a common characteristic of acute and chronic neurodegenerative diseases is neuronal cell death, and the central nervous system possesses little, if any regenerative capacity (p. 1365, 1st para). Friedlander teaches ALS to cause progressive loss of motor neurons in the brain, brain stem, and spinal cord, with riluzole the only recognized therapy, extending lifespan by only a few months (p. 1369, left col., next to last para). Mutations in the SOD1 gene as well as caspase 9 activation, cytochrome c release, and neuronal caspase 1 activation have been implicated in ALS pathogenesis (p. 1369, left col, next to last para-right col., 3rd para). 
Friedlander teaches Hungtington’s disease as an autosomal dominant neurodegenerative disease caused by excessive expansion of CAG repeats in the huntingtin gene; Huntington’s is fatal, with no effective treatment (p. 1369, right col., next to last para). 
Hainer teaches obesity to be increasing in prevalence in developed and developing countries, and to be associated with increased risk of cardiovascular disease, type 2 diabetes, some cancers, and arthritis (see Abstract). Hainer teaches therapies for obesity to include reduced calorie consumption and increase in physical activity, and drug therapy (p. S269-p. S271, right col., next to last para). Hainer teaches anti-obesity drugs to have different targets in the CNS or peripheral tissues, but as of currently only three drugs have been successively used in long-term weight management (p. S271, right col., next to last para-p. S272, left col., top para). 
The claims are drawn to treating any autoimmune disease, but no evidence or data exists to support the therapeutic benefit of an adrenergic alpha-2B, alpha-2C agonist, such as N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, for treating any autoimmune disease. st 3 para). Rahman further teaches 90% of lupus patients are female, indicating a likely significant hormonal role in the disease, however, it remains unclear how sex hormones might promote the development of lupus (p. 929, 4th para). The etiology of lupus remains unknown, however, reports of EBV infection or other viral infections prior to illness onset have been made; additionally, susceptibility loci of certain genes have been confirmed to be linked to the development of lupus (p. 929, last para-p. 930, right col., para before Autoantibodies in lupus). Treatment of lupus involves corticosteroids as well as biologics that reduce autoantibody levels (p. 936, right col., last para-p. 937, right col., para before Summary). Notably, alpha-adrenergic agonists are not mentioned as therapies. 
The claims include cognitive deficits as a condition to be treated with N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, but no evidence has been provided to indicate this compound would be of benefit for this condition. Additionally, the art provides evidence that alpha adrenoceptor activation may contribute to cognitive deficits. Birnbaum teaches stress augments many neuropsychiatric disorders associated with dysfunction of the prefrontal cortex, and that stress impairs working memory (see Abstract). Birnbaum performed an experiment evaluating the effect of an alpha-1 adrenoceptor antagonist on a pharmacological stressor in rats, and observed that the adrenoceptor antagonist did not ameliorate slowed motor responses (see Abstract). Birnbaum proposed the results indicated alpha-1 adrenoceptor stimulation contributed to stress induced impairments 
The claims encompass treatment of a wide variety of diseases and conditions that impact different patient populations, are associated with different pathological processes, and have different therapeutic interventions. Applicants have shown the compound N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine has activity as an alpha-adrenergic agonist and for treating different pain conditions in various animal models. Additionally, compounds having alpha-2B and alpha-2C adrenergic agonist activity are taught in the art to be useful for treating hypertension, congestive heart failure, drug dependence, drug addiction, Crohn’s disease, diabetic retinopathy, and gastritis. However, there is a lack of evidence that the claimed method, via activation of adrenergic receptors, would be effective for treating the full scope of diseases and conditions as claimed. 

 (5) The relative skill of those in the art:
	One of relative skill in the art would be expected to have an advanced degree in molecular biology, or an MD. Nonetheless, the claims encompass treatment of a diverse number of conditions and diseases, some of which are taught by the art to lack effective treatments or to be associated with a high treatment failure rate. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
As discussed previously, Applicants have provided evidence to support the activity of N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine as an alpha-adrenergic 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.


Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chow et. al., WO 2003099795 (publ 12/4/2003), in view of Luhrs et. al. WO 2009052075 (publ. 4/23/2009, prov. appl filing date 10/18/2007, cited in the IDS).
The applied reference Luhrs et. al. WO 2009052075  has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus et seq. 

	The claims are drawn to a method of treating the elected condition, corneal pain, alleviated by activation of alpha-adrenergic receptors in a mammal, comprising administering to the mammal in need of such treatment a pharmaceutically effective dose of N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, shown below: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, or a pharmaceutical salt thereof. 
	Chow teaches alpha-2 adrenergic agonist compounds, having specificity for the alpha-2B and alpha-2C subtypes (Title and Abstract). Chow teaches alpha-2B and alpha-2C agonists to be th full para). Chow teaches example compounds to have specific activating activity towards alpha-2B and alpha-2C receptors, over the alpha-2A receptor  (p. 9, Table 1). 
	Chow does not teach N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine.
	Luhrs teaches alpha-2 adrenergic receptor agonists that lack significant alpha-2A receptor activity (Abstract; p. 1, lines 13-16). Luhrs teaches alpha-2 adrenergic agonists lacking significant activity at the alpha-2A receptor are effective for treatment without inducing sedation (p. 1, lines 13-16). Luhrs discloses the compound of the present claims (p. 10, see F at top of page; p. 17, claim 12): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Pharmaceutically acceptable salts are taught (p. 4, lines 6-23). Luhrs teaches the compounds to have greater alpha-2B and alpha-2C receptor agonist activity while lacking significant alpha-2A receptor activity (p. 1, line 29-p. 2, line 6). Luhrs teaches administering the compounds orally, by inhalation, or parenterally, such as subcutaneously, intramuscularly, or intravenously, 
	It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the claimed method of treating corneal pain comprising administering to a mammalian subject in need thereof an effective amount of N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, in view of the combined teachings of Chow and Luhrs. Chow teaches alpha-2 adrenergic agonists, including those having alpha-2B and alpha-2C receptor activity while lacking significant alpha-2A receptor activity, for the treatment of various pain conditions in a mammal, including corneal pain, while Luhrs teaches N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine as an alpha-2 adrenergic agonist that lacks significant activity at the alpha-2A receptor, but is more potent at the alpha-2B and alpha-2C receptors. Luhrs teaches such activity allows for the compound to be administered for treatment without causing sedation. As Chow teaches alpha-2B and 2C adrenergic agonists to be administered for treating corneal pain, and as Luhrs teaches N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine as an alpha-2B and 2C adrenergic agonist, one of ordinary skill in the art would have been motivated to have treated corneal pain comprising administering to a mammal or human in need an effective amount of this compound, or a pharmaceutical salt thereof, with a reasonable expectation of success. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 15 of U.S. Patent No. 8,071,636. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating pain and different pain conditions including visceral pain, or corneal pain comprising administering to a subject in need thereof N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine (see claim 15 of US ‘636). The instant claims and claims of US ‘636 are thus not patentably distinct. 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 16-17 of U.S. Patent No. 9,034,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to treating pain and different pain conditions, including visceral pain, or corneal pain comprising administering N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, wherein the mechanism of activity is via activation of alpha adrenergic receptors, while the claims of US ‘910 are drawn to treating a specific type of pain, neuropathic pain, comprising administering the same compound (see claim 16), wherein the compound . 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,623,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to treating different pain conditions, including corneal pain, optic neuropathy, and diabetic retinopathy comprising administering to a subject in need thereof N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine, while the claims of US ‘006 are also drawn to treating these conditions comprising administering to same compound. The instant claims and method claimed in US ‘006 are not patentably distinct.



Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,849,113. The instant claims are drawn to a method of treating a condition alleviated by activation of alpha-adrenergic receptors in a mammal, including Crohn’s disease comprising administering to the mammal in need of such treatment a pharmaceutically effective dose of N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine. The claims of US ‘113 are drawn to a method of treating Crohn’s disease comprising . 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 8 of U.S. Patent No. 8,486,985 in view of Patani, Chem. Rev., vol. 96(8), pp. 3147-3176, publ 1996. The instant claims are drawn to a method of treating pain, corneal pain, or visceral pain alleviated by activation of alpha-adrenergic receptors in a mammal, comprising administering to the mammal in need of such treatment a pharmaceutically effective dose of N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine. The claims of US ‘985 are drawn to a method for treating chronic pain or visceral pain comprising administering the following compounds: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compounds of US ‘985 differ from N-(2,3-dichlorobenzyl)-4,5-dihydro-1H-imidazol-2-amine only by the replacement of a hydrogen substituent at the carbon linker adjacent to the amine group with methyl. However, the replacement of hydrogen for a methyl substituent at this position would have been prima facie obvious in view of Patani. Patani teaches bioisosterism, wherein one functional group that has similar physicochemical properties to another group is replaced . 


Information Disclosure Statement
The IDS filed on 8/4/20 has been considered. 


Conclusion
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627